Appeal from a decision of the Unemployment Appeal Board which held that respondent filed a timely application to cease to be subject to the Unemployment Insurance Law as of January 1, 1939; and that such application should be considered on its merits by the Industrial Commissioner. During the year 1937 respondent employed four persons and was subject to the statute. During all the year 1938 it did not employ more than three persons, and at the end of each quarterly period it returned a quarterly payroll record with a notation to that effect. The Board held that in view of all the circumstances and in the interests of justice the final notice following the fourth quarter of 1938 should be deemed a timely application to cease to be subject to the statute (Labor Law, § 502, subd. 3, Iff [3], [e]) as of January 1, 1939. Decision unanimously affirmed, with costs to the respondent. Present — Hill, P. J., Crapser, Bliss, Heffernan and Foster, JJ.